Citation Nr: 0721219
Decision Date: 07/16/07	Archive Date: 09/11/07

DOCKET NO.  99-17 026	)	DATE JUL 16 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the veterans daughter became permanently incapable of self-support prior to attaining the age of 18 years.

(The issue of entitlement to additional vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code will be the subject of a separate decision of the Board of Veterans Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1961 to April 1974.


FINDING OF FACT

The veterans daughter was born in August 1960, and was not rendered permanently incapable of self-support by her 18th birthday.  


CONCLUSION OF LAW

The requirements for Department of Veterans Affairs (VA) benefits for the veterans daughter on the basis that she was rendered permanently incapable of self-support prior to attaining 18 years of age have not been met.  38 U.S.C.A. § 101(4)(a) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans Appeals (Board) notes that as this case will be decided as a matter of law, it is arguably not subject to the notice and development provisions of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  However, even if the VCAA was determined to be applicable to this claim, the record reflects that the veteran has been sufficiently advised of the evidence necessary to substantiate his claim.  

First, in a letter dated in a letter dated in July 2000, the veteran was requested to submit evidence that his daughter was incapable of self-support prior to age 18, and examples were given of the type of evidence that would support the claim.

In addition, a July 2001 letter again advised the veteran of the type of evidence that would substantiate the claim, and the respective obligations of the VA and the veteran in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the July 2001 VCAA notice letter was provided after the rating decision that originally denied the claim in April 1999, and did not specifically request that appellant provide any evidence in the appellants possession that pertained to the claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), as demonstrated from the foregoing communications from the regional office (RO), the Board finds that appellant was otherwise fully notified of the need to give to VA any evidence pertaining to his claim.  All the VA requires is that the duty to notify under the VCAA is satisfied, and the claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have then been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The claim was also subsequently readjudicated in supplemental statements of the case, issued in February 2002, February 2006, and May 2006.

The Board additionally notes that the veteran has been provided with the applicable law and regulations, and has not indicated any intention to provide any additional evidence in support of his claim.  The record also indicates that he has provided argument and evidence in support of his claim that evidences a clear understanding of the evidence necessary to substantiate his claim.

Consequently, based on all of the foregoing, VA has met the burden to show that any failure to notify in this case was not prejudicial to the veteran.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of this claim for further notice and/or development under the VCAA would be an unnecessary use of VA time and resources.

II.  Entitlement to Benefits for the Veterans Daughter on the Basis that She was Rendered Incapable of Self-Support prior to Attaining Age 18

Background

A child, for the purposes of entitlement to VA benefits, includes an unmarried person who, before attaining the age of eighteen years, became permanently incapable of self- support . . . .  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. § 3.57(a)(ii) (2006).  See Campbell v. Brown, 5 Vet. App. 77, 78 (1993).  The accompanying regulation, 38 C.F.R. § 3.356, similarly provides that a person may qualify as a child, if he or she is shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a) (2006).

Thus, the focus of analysis must be on the claimants condition at the time of his or her 18th birthday; it is that condition which determines whether the claimant is entitled to the status of child.  Accordingly, VA must make an initial determination as to the claimants condition at the delimiting age.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination based on competent evidence of record.  38 C.F.R. § 3.356(b).  

The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support.  38 C.F.R. § 3.356(b)(1).  Employment of a child prior or subsequent to the delimiting age of 18 years may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  The lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The record reflects that the veterans daughter was born in August 1960.  A June 1982 discharge summary from Central Louisiana State Hospital reflects that this had been the first admission to this hospital for the veterans daughter.  Treatment by a private psychiatrist was noted to have taken place previously in Monroe, Louisiana.  It was also noted that the veterans daughter had been certified once for SSI but was terminated.  The discharge Axis I diagnosis was schizophrenia form disorder, and the prognosis had yet to be determined.  

Documents submitted in support of the veterans claim in April 1999, include extensive treatment records for the veterans daughter, dated after her attainment of the age of 18, a January 1999 Social Security Administration letter providing information from the veterans records with Social Security, a January 1999 letter from the Defense, Finance, and Accounting Service regarding the approval of a Uniformed Services Identification and Privilege (USIP) card for his daughter, and a November 1998 statement from the veterans spouse regarding difficulties her daughter had as a child and throughout high school.  

The treatment records reflect hospitalizations and treatment for the diagnosis of schizophrenia beginning in May 1982.  A hospital admission summary dated in March 1984 reflects that the veteran had been admitted to this hospital for the fifth time, and had been there twice in 1982 and twice in 1983.  

The November 1998 statement from the veterans spouse reflects that when her daughter was 16, she was taken to Barksdale Air Force Base hospital, and placed on medication that seemed to help her depression for a while.  After receiving her General Educational Development (GED) degree, the veterans spouse noted that she and the veteran sent their daughter to North East University and later, to Louisiana Tech.

The January 1999 letter from Social Security reflects that various benefits were being paid on behalf of the veterans daughter based on disability entitlement as of July 1975 for paranoid schizophrenia/bipolar disorder.  

The January 1999 letter from the Defense, Finance, and Accounting Service regarding the approval of a USIP card for the veterans daughter notes that such privilege requires that the veterans daughter must be incapable of self-support due to physical or mental incapacity which had existed continuously since before she reached age 21.

A June 2000 psychiatric examination by Dr. Paul Ware revealed that the veteran accompanied his daughter to the examination.  It was noted that the veterans daughter had a long history of psychiatric care dating back to when she was around 13 or 14 years old.  It was further noted that she was first treated at Barksdale Air Force Base with lithium and was considered manic depressive in 1975, when she was 15, and was in receipt of SSI benefits at that time.  The examiner opined that the veterans daughter suffered from a longstanding and severe schizo affective disorder and was lucky to have finished high school at a special learning center.  He further commented that she had always required supervision since her first psychiatric hospitalization.  In summary, the examiner stated that there was no doubt that she was totally and permanently disabled from permanent employment and because of age of onset of her illness, when she was 13 or 14, and actually started receiving SSI benefits in 1975, when she was 15, she would clearly be entitled to benefits from the Veterans Administration since her father was an officer.  

Documents received from the Social Security Administration in November 2000 reflect that the disability of the veterans daughter for Social Security purposes began in May 1982 with a primary diagnosis of schizophrenia.  A report of contact dated May 1, 1998 reflects that the claimant drew student benefits (college) after age 18 (obtained August 1978) until this was suspended in May 1982.  The records reflect that the veterans daughter filed for Social Security disability benefits in 1988, which was allowed until April 1997.  A new claim was then filed in March 1998, and she was subsequently granted benefits back to the date of her first admission in May 1982, based on the available medical records.

Records dated after November 2000 reflect that the veterans daughter has received additional treatment for schizophrenia.

Analysis

The Board has reviewed all of the evidence of record, and initially notes that it clearly reflects a longstanding diagnosis of schizophrenia and Dr. Paul Wares belief that the veterans daughter was totally and permanently disabled from permanent employment and because of the age of onset of her illness, when she was 13 or 14, and actually started receiving SSI benefits in 1975, when she was 15, she would clearly be entitled to benefits from the Veterans Administration since her father was an officer.  The evidence also reflects that lay accounts consistently place the onset of relevant symptoms prior to her attainment of the age of 18 in August 1978.  However, the Board notes that a lay person is unable to diagnose a disability (Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), and Dr. Ware opined that she had always required supervision since her first psychiatric hospitalization, obviously recognizing that prior to her first psychiatric hospitalization in May 1982, she had been able to obtain her GED degree and had been sent by her parents to two colleges, North East University, and Louisiana Tech.  In order for the appellants daughter to receive benefits under 38 C.F.R. § 3.356, it must be shown that she was permanently incapable of self-support by reason of a mental or physical defect at the date of attaining the age of 18 years, i.e., August 1978.  See 38 C.F.R. § 3.356(a) (2006).

In this case, the Board finds that the record clearly lacks persuasive evidence that the veterans daughter was permanently incapable of self-support at age 18.  The mere fact that symptoms began in 1975 or even earlier at age 13 or 14, does not establish that such transient symptoms rendered the veterans daughter permanently incapable of self-support at that time.  While it has been maintained that the veterans daughter was in receipt of Social Security disability benefits prior to August 1978, there is a substantial question as to whether this is true (the Social Security Administration has no record of this other than a date of disability entitlement of July 1975, and it is more likely that this was a student college benefit that began after the veterans daughter reached 18), this would not be conclusive evidence that she was permanently incapable of self-support from 1975, and in any event, the evidence of record otherwise shows that she was able to obtain her GED degree and subsequently made an effort to further her education at two different colleges without continuous supervision by her parents.  

The Board finds that on the facts of this case whether the mental condition of the veterans daughter rendered her permanently incapable of self-support at age 18 is ultimately a matter upon which competent medical evidence is determinative both to diagnosis a physical or mental disability or disabilities, and to support the conclusion that the severity of that disability or the disabilities had rendered the child incapable of self support before she attained her 18th birthday.  The only medical evidence of record bearing directly on those points is the report of Dr. Ware of June 2000.  As noted previously, however, while Dr. Ware did indicate that the veterans daughters illness had its onset at the age of 13 or 14, the physician did not provide an opinion that the disability had rendered the veterans child incapable of support from the date of onset.  In fact, as was also noted above, Dr. Ware opines that ongoing supervision was not required until after her initial psychiatric hospitalization in May 1982, which would place the date that the veterans daughter was incapable of self-support almost four years after the child attained her 18th birthday.  Consequently, the Board finds that the record is devoid of competent medical evidence indicating that the veterans daughter became incapable of self-support prior to her 18th birthday.  Evidence that the veterans daughter became incapable of self-support at some later point in time is not material to the issue presented here.  As compared with the medical evidence of record, the Board assigns little if any probative value to the lay evidence.  That lay evidence consists of remote recollections advanced in the context of the claim for benefits.  

Therefore, based on all of the above considerations, the Board finds that the preponderance of the relevant evidence is against the veterans claim for VA benefits based on the permanent incapacity of his daughter for self-support prior to the age of 18.


ORDER

Entitlement to VA benefits based on the permanent incapacity of the veterans daughter for self-support prior to attaining the age of 18 is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

